Citation Nr: 1204440	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board remanded the case for additional development in September 2010.  The requested development has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  A right ear hearing loss was noted at 4000 Hertz upon enlistment examination in January 1968 and underwent no increase in disability during active service.

3.  A hearing loss disability was not manifest during active service, was not manifest within one year of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

4.  A tinnitus disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.



CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by military service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1132, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  A tinnitus disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in an April 2006 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in April 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claims.  Although the Veteran reported that he had received audiology evaluations in association with his employment, he testified in April 2010 that his former employer was bankrupt and he did not respond to a September 2010 request for additional information as to this matter.  In a June 2011 statement he reported he had no additional information to submit in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Court has also held that there is no need for a medical examiner to eliminate all lesser probabilities or to ascertain greater probabilities.  See Jones v. Shinseki, 23 Vet. App. 382, 388 (2010).  It is significant to note that the Board may not refute "expert medical conclusions in the record with its own unsubstantiated medical conclusions."  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled on other grounds by Hodge v. West, 155 F3d 1356 (Fed. Cir 1998).  The Board finds, in this case, that VA medical opinions obtained are adequate as they are predicated on a substantial review of the record and medical findings.  The examiners provided rationale for the provided opinions.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There is no competent evidence indicating error or inconsistency in these etiology opinions.  The August 2006, September 2009, and October 2010 VA audiology examinations and evaluation attempts are shown to have been conducted by different audiologist without probative evidence of any abnormality or VA misconduct.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.


Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

Compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the nonservice-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a)(3) (2011)

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

In this case, the Veteran's service treatment records show that audiometer findings upon pre-induction examination in January 1968 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
-5
---
60
LEFT
0
-5
5
---
20

The January 1968 examiner noted a diagnosis of high frequency hearing loss.  

Audiometer findings upon separation examination in January 1970 were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
---
65
LEFT
15
15
15
---
35

The examiner noted a diagnosis of high frequency hearing loss and referred the Veteran for an ear, nose, and throat (ENT) specialist consultation.  The separation examination report also noted that that an ENT consult had cleared the Veteran for separation.  An H-2 physical profile was provided.  In his January 1970 report of medical history the Veteran noted a history of hearing loss and reported that he was in good health except for a cold.  

In his March 2006 application for service connection the Veteran reported that had been exposed to high levels of noise as a heavy equipment operator during active service in Germany.  He stated he had been informed that he had a hearing loss upon discharge from service.  In a June 2006 statement he reported he had been exposed to hazardous noise in service in his duties as a truck driver attached to an armored unit.  He also reported he had experienced tinnitus since his exposure to acoustic trauma in service.  

An August 2006 VA audiological examination report noted the examiner found the results from audiological testing were considered "non-organic" and that there was very poor pure-tone average/speech reception threshold recognition agreement.  The examination was terminated after the Veteran was reinstructed for puretones and the results did not change.  A September 2006 VA report of contact noted the audiologist reported he had been unable to conduct a thorough hearing test and that an opinion regarding tinnitus could not be provided without those results.  

In his October 2006 notice of disagreement the Veteran asserted that any hearing loss that may have existed prior to service had progressed beyond normal limits as a result of his military noise exposure.  He expressed disagreement with the August 2006 examiner's implication that he had been uncooperative and asserted that he had not been able to hear the tones properly because they were drowned out by the constant noise that he had since military service.  In statements provided in his June 2007 VA Form 9 he reported that he had been told at his discharge that if he would stay longer they would process a claim for tinnitus and hearing loss.  He asserted that the statements made to him at that time demonstrated his conditions had progressed beyond normal progression for what VA claimed was a preexisting condition.  

A September 2009 VA audiological examination report noted a cerumenectomy was completed in the right ear prior to testing.  A diagnostic summary noted it was observed that the results on the audiological evaluation did not seem to correlate to the Veteran's abilities in everyday conversations.  There was a discrepancy between inter test agreement indicating that his responses reflected a lack of cooperation with test procedures.  The examiner noted that this was indicative of a functional hearing loss indicating that the Veteran misrepresented his hearing ability.  The examiner noted the Veteran was pleasant in demeanor, but that due to his lack of cooperation his responses were not considered reliable and when he failed to comply with examination procedures further testing was halted.  It was further noted that the obtained results would not be reported and that an opinion could not be provided due to the lack of valid responses.

In a November 2009 VA Form 9 the Veteran, in essence, reiterated his claim that he had good hearing upon service enlistment, that upon discharge he had been told he had hearing loss due to nerve damage, and that he had been told at discharge that if he stayed he could be compensated with a disability for hearing loss.  He stated that at the time of his discharge he had been overseas for 19 months and he wanted to go home.  

At his April 2010 hearing he testified that he had hearing loss before his discharge from active service and that he had been exposed to noise in service as a heavy equipment operator, during basic training, and during service in Germany while training in the field.  He stated he had not been provided any hearing protection.  He testified that after service he had worked as a crane operator at a steel mill, but that he had worked on the storage side which was not a noisy environment and that most of the noise had been over in the mill.  He reported that he had noticed ringing in the ears during service, especially when he had been around noise and then it got quiet.  He testified that at that time he had not really known what it was.  He asserted that he had given his best efforts during VA audiology examinations and that the same VA examiner had conducted his 2006 and 2009 evaluations and had been "pretty hateful."  

An October 2010 VA audiological examination report noted the claims file was available for review.  The examiner also noted that the Veteran reported bilateral hearing loss which had been present since service and constant bilateral ringing tinnitus with constant right ear buzzing tinnitus that was onset in service.  The Veteran reported he had experienced exposure to excessive noise from tanks, tractor trailers, and weaponry without hearing protection.  He reported a history of civilian occupational noise exposure during 26 years of work in a steel mill, but that he had worked in an enclosed cab as a crane operator.  He also reported a history of recreational noise exposure while hunting.  The examiner noted he was either unable or unwilling to provide detailed information about how often he went hunting.  

An otoscopic evaluation revealed the Veteran's ear canals were free of cerumen.  The examiner noted that although he was pleasant in demeanor the test results were inconsistent and did not appear to reflect his maximal effort.  He was reinstructed and encouraged throughout testing with no improvement in his admitted responses.  There was poor inter test reliability and the test results were considered invalid and unreliable.  The test results were not reported.  The examiner noted the clinical records revealed evaluations on four occasions since 2006 and that three tests had been deemed to be entirely unreliable and only one partially reliable.  

The examiner found that a review of the evidence revealed that the Veteran had hearing sensitivity within normal limits, bilaterally, with the exception of a moderately severe hearing loss at 4000 Hertz in the right ear noted upon enlistment examination.  His discharge examination indicated stable hearing sensitivity in the right ear and a slight decline in hearing at 4000 Hertz in the left ear.  It was noted that hearing sensitivity thresholds upon discharge did not meet VA disability criteria and that service records showed right ear hearing loss preexisted service and was not aggravated by military service.  The examiner found, in essence, that any present right or left ear hearing loss was not caused by or the result of active service.  It was also noted that the Veteran denied ear, nose, and throat trouble upon enlistment in January 1968 and upon discharge in January 1970 and that there was no report of tinnitus in his service treatment records.  The examiner found that in light of the fact that audiological evaluations had been either entirely or partially unreliable there was some doubt as to the credibility of the Veteran's testimony.  His hearing sensitivity thresholds were noted to have not changed in the right ear and only minimally changed in the left ear between entrance and exit in service.  It was the examiner's opinion that based upon all of the available information it was less likely than not his tinnitus was caused by or a result of his military service.  

Based upon the evidence of record, the Board finds that a right ear hearing loss was noted at 4000 Hertz upon the Veteran's enlistment examination in January 1968 and underwent no increase in disability during active service.  The Board further finds that a hearing loss disability was not manifest during active service, was not manifest to a degree of 10 percent within one year of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.  In addition, a tinnitus disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  The Board finds that the October 2010 VA examiner's opinions are persuasive.  These opinions are shown to have been based upon a thorough review of the evidence of record.  Adequate rationale for the etiology opinions was provided.  

While the Veteran is competent to provide evidence as to observations and some medical matters, see Jandreau, 492 F.3d at 1376-77 and Buchanan, 451 F.3d at 1336, his statements in this case are, at most, conclusory assertions of a nexus between the circumstances of his service and his present hearing loss and tinnitus disabilities.  As questions of a relationship to service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to testify, the Veteran's lay statements are insufficient to establish service connection for these disabilities.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the Court has held the evidence of a prolonged period without medical complaint, along with other factors, may be considered evidence against a claim of service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)).

The October 2011 VA examiner is shown to have adequately considered the Veteran's credible reports of military noise exposure and the evidence of his right ear hearing loss upon enlistment and separation.  The Board finds that based upon a review of the record, the Veteran's statements as to his tinnitus having its onset in service is not reliable and therefore, not credible.  Although his report of medical history at separation noted hearing loss, there is no indication of any problem with tinnitus or ringing in the ears during or for many years after service.  It is also presumed that as a trained audiologist the examiner is qualified to comment upon matters of credibility and consistency in reported symptomatology for the disabilities at issue.  The examiner found that there was no indication of any actual increase in right ear hearing loss nor that any present hearing loss or tinnitus were caused by or a result of active service.  Therefore, the Board finds that entitlement to service connection for hearing loss and tinnitus is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


